- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX ANNEX I CONTRACTS WITH SAME GROUP Item CONTRACTS WITH SAME GROUP CONTRACTS PURPOSE AND CHARACTERISTICS LINK WITH THE COMPANY ORIGINAL VALUE EXPIRATION DATE OR TERM CANCELLATION OR TERMINATION CONDITIONS REMAINING BALANCE R$ THOUSANDS Dat E R$ THOUSANDS DATE 01 Itaipu Binacional - Under Law 10,438 of April 26, 2002, Eletrobrás is responsible for the acquisition of all the electric power produced by Itaipu Binacional, thus becoming the distributor of this energy as of January 2003. Accordingly, the commitments relating to energy acquisition and transfer originally signed by Furnas and Eletrosul were subrogated to Eletrobrás. The results of Itaipu Binacionals energy sales, under the terms of Decree 4,550, of December 27, 2002, will be appropriated as follows: - if positive, to the residential and rural consumers of the National Interconnected Power System using up to 350 kWh, proportionally to the individual consumer and credit of bonuses in the electricity bills. - if negative, it is included by ANEEL in the calculation of the contracted power tariff in the year subsequent to the result formation. Therefore, the activities involving the commercialization of Itaipu Binacional energy will not affect Eletrobráss net operating income. Sale  R$ 13,733,857 thousand Purchase  R$ 3,001,447 thousand Binational (50 % ownership) 06/30/2010 02 RGR - Eletrobrás is responsible for administrating Federal Union resources denominated Reserva Global de Reversão  RGR (reversal Global Reserves), which is a fund created for covering Federal Union expenses with reimbursements from eventual concession reversions linked to electric power public service. The resources are applied in financing concessions destined to Brazilian Electric sector expansion, improvements on services and realization of the Electric Power Conservation Program  PROCEL, besides financing the programs RELUZ and LUZ PARA TODOS and the program of Incentive to Electric Power Alternative Sources - PROINFA Federal Union (controller) 06/30/2010 03 Itaipu Binacional  Financing Binacional (50 % s ubsidiary ) 02/23/2023 06/30/2010 Note 1 Assigns in which of the following groups the compensation fits in: subsidiary, associate, administrator (or a company linked to It) or Holding (or a company linked to It) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August17, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
